Roe, C.J. This cause coming on for hearing on the Court’s own motion subsequent to the Respondent’s having filed a stipulated answer, and the Court now being advised in the premises; The court finds: 1. . Claimant, National Bank of Bloomington, is the administrator of the estate of John Curry; 2. Claimant filed a certain lawsuit in the United States District Court for the Central District of Illinois alleging that Dale Kelton, Estill Ellis, Orlando Cabrera, Benny Stare, Priscilla Cole, Laverne Allen, James D. Harris and Christine Cook either committed or omitted certain acts which violated the civil rights of the Claimant’s decedent. 3. Dale Kelton, Estill Ellis, Orlando Cabrera, Benny Stare, Priscilla Cole, Laverne Allen, James D. Harris and Christine Cook are State officers and employees of the Department of Mental Health and Developmental Disabilities and are entitled to indemnification under “An Act to provide for representation and indemnification.” Ill. Rev. Stat. 1979, ch. 127, par. 1301 etseq. 4. That the Claimant and the Defendant State officers and employees entered into an agreement which compromised and settled the case before the United States District Court for. the Central District of Illinois. 5. That the said State officers and employees assigned to the Claimant their right of indemnification under the Representation and Indemnification Act. Ill. Rev. Stat. 1979, ch. 127, par. 1301 et seq. 6. The Claimant is justly entitled to the amount claimed in its claim herein. It is therefore ordered that Claimant shall be paid in full settlement of all its claims against the State of Illinois and its officers and employees the sum of sixty-five thousand dollars ($65,000.00).